Citation Nr: 0308409	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for neurodermatitis, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  In the decision, the RO confirmed a previously 
assigned 10 percent rating for neurodermatitis.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The neurodermatitis is not productive of constant 
exudation or itching, or marked disfigurement.

3.  The neurodermatitis does not affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas; and has 
not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for neurodermatitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806, 7813 (2002); 
67 Fed. Reg. 49590-49599 (July 31, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs, including the 
rating criteria applicable to skin disorders.  The Board also 
notes that the veteran was provided a copy of new rating 
criteria applicable to his claims by the Board in November 
2002. The SOC and SSOC also included a summary of all of the 
evidence which was of record and the reasons for the 
decision.  The Board also notes that the SSOC sent by the RO 
in May 2002 included the new VCAA implementing regulations.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained, including numerous VA treatment records.  
The veteran has been afforded a disability evaluation 
examination by the VA to assess the severity of the disorder.  
With regard to the adequacy of the examination, the Board 
notes that the examination reports reflect that the examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted a physical examination, and 
offered appropriate assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected skin 
disorder.   Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he is entitled to a disability 
rating higher than 10 percent for his neurodermatitis.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
skin disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).   
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran's skin disorder has been rated.   Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

Under the old regulations, Under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a noncompensable rating is warranted 
where a skin disorder is productive of slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

Under the new regulations, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The veteran's service medical records show that he was 
treated at a dermatology clinic in June and July 1954 for an 
intertrigo on the left side of his crotch.  He was again seen 
in September 1954 for treatment of a rash around his neck and 
crotch.  He was again seen in January and May 1955 for a 
rash.  A service medical record dated in July 1957 shows 
treatment for tinea versicolor.  

The veteran submitted a claim for disability compensation for 
dermatitis in September 1966.  The report of a disability 
evaluation examination conducted in February 1967 shows that 
the veteran had dermatitis which occurred primarily in the 
groin, lower legs, popliteal fossa of the face and 
axillaries, and around the hairline.  In a decision of March 
1967, the RO granted service connection for neurodermatitis, 
generalized, chronic and recurrent.  The RO assigned a rating 
of 10 percent.  The rating has remained at that level since 
that time.  

The evidence pertaining to the current severity of the 
veteran's skin disorder includes VA and private treatment 
records.  A record dated in July 1997 shows that the veteran 
reported having a chronic fungal irritation in the groin 
area.  A medication, miconazole, was prescribed.  There are 
numerous additional VA and private medical records in the 
claims file, but they do not contain any significant 
references to the skin disorder.

The report of a skin examination conducted by the VA in March 
2000 shows that the veteran gave a history of having a skin 
rash which started in 1954 and had been constant since then.  
He said that he treated it with Jergen's lotion.  He said 
that he had pruritis all the time.  On physical examination, 
the veteran had a macular, hyperpigmented, scaly rash on his 
groin area, thigh, and posterior neck.  There was some 
scaling on the rash.  There were no associated systemic or 
nervous manifestations.  The diagnosis was neurodermatitis.  

After reviewing the foregoing evidence, the Board finds that 
the veteran's neurodermatitis is not productive of constant 
exudation or itching, or marked disfigurement.  The Board 
notes that such findings are not objectively shown in the 
medical evidence.  The lesions cannot be described as 
extensive as they affect only limited areas.  No significant 
disfigurement is demonstrated.  In addition, the Board find 
that, as it only affects the groin area, thigh, and posterior 
neck, the neurodermatitis does not affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas.  
Finally, the disorder has not required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more during the past 12-month 
period.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for 
dermatophytosis are not met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his skin problems 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  He has not been hospitalized for this 
disorder.  There has been no evidence submitted that the 
veteran is unemployable due to this disability or that he 
ever lost substantial amounts of time from a job due to the 
disability.  Although the veteran is not employed, this is 
due to his other nonservice-connected disabilities which are 
much more severe.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased rating for neurodermatitis, currently rated as 
10 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

